Citation Nr: 1716344	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disability prior to November 5, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which implemented the Board's award of service connection for a psychiatric disorder, and assigned an initial 30 percent evaluation effective March 7, 2005.

The Veteran filed a Notice of Disagreement in July 2011, asserting entitlement to a higher initial evaluation.  A Statement of the Case (SOC) was issued in September 2012.  The Veteran filed a Substantive Appeal in October 2012.

In March 2015, the Board remanded the issue for additional evidentiary development, including a new VA examination.  In August 2015, the RO increased the Veteran's rating to 100 percent effective November 5, 2014.  As that action was a grant of full benefits beginning November 5, 2014, the Board will not address that time period on appeal.  A Supplemental Statement of the Case (SSOC) was also issued in August 2015 regarding a higher initial evaluation from March 7, 2005 to November 5, 2014.  The Veteran's representative submitted an appellate brief in April 2017, asserting that the RO erred in failing to assign a higher initial evaluation prior to November 5, 2014.


FINDINGS OF FACT

1.  Between March 7, 2005 and July 13, 2011, the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but symptoms and overall impairment did not more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  Between July 13, 2011 and November 5, 2014, the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, but symptoms and overall impairment did not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent, between March 7, 2005 and July 13, 2011, for the Veteran's psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a 70 percent rating, but no higher, between July 13, 2011 and November 5, 2014, for the Veteran's psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).






II.  Increased Rating

A.  Relevant Law and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is provided for an acquired psychiatric disorder that causes an occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.   38 C.F.R. § 4.130.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath, 1 Vet. App. at 594.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Factual Background and Application

The Veteran contends that he is entitled to a rating in excess of 30 percent prior to November 5, 2014.  For the following reasons, the Board concludes that a staged rating most appropriately reflects the Veteran's mental health condition prior to November 5, 2014.




March 7, 2005 to July 13, 2011 

Between March 7, 2005 and July 13, 2011, the preponderance of the evidence of record indicates that an initial rating in excess of 30 percent is not warranted.

In April 2005 treatment notes, the Veteran reported a steady full time job, and his mental state was alert and oriented.  He stated that his son's alcohol and drug abuse issues were a stressor for him, and he switched from night shifts as a firefighter to a daytime desk job in order to help his son.  He did not report missing excessive days of work, nor did his sleep issues seem to interfere with his daily activities.  At the time, the Veteran was alert and oriented.  His manner was pleasant and cooperative, with casual attire and good grooming.  The Veteran made good eye contact, and his speech was within normal limits.  His psychomotor behavior was unremarkable.  His mood was depressed and anxious, and affect congruent.  The Veteran denied suicidal and homicidal ideations, and his thought content was focused primarily on his son's behavioral problems.  His thought process was linear and goal-directed.  There was no overt evidence of psychotic features.  His memory was not formally assessed, but appeared grossly intact.  Insight and judgment were fair to good.

In May 2005 treatment notes, the Veteran's mood remained anxious and depressed with affect congruent.  There was continued discussion of interpersonal difficulties experienced by the Veteran involving his son, friend, boss, and other family members.  The Veteran reported experiencing increased sleep disturbances during one week, likely exacerbating his irritability.  He was appropriately assertive with others, but noted that his interactions went less smoothly than he would have liked due to irritability.  He again expressed concerns about being a good father, as well as fears about other taking over parental roles in his son's life.  The Veteran was struggling with feelings of sadness and anger.  He also discussed recent stressors at work and possible solutions, recognizing the benefits of taking time to make more thoughtful decisions about long-term plans based on cost-benefit analysis.  In this time, he felt that he was employed at his full potential, and showed an unremarkable interaction with a social worker and the court system regarding his son.  He was able to articular his needs and goals.

In a July 2005 VA examination, the examiner noted that the Veteran saw a psychologist on a weekly basis for supportive psychotherapy, but was on no medication.  He worked for the fire department since 1982, and was a fire inspector at the time.  He stated that he worked a four-day, ten hours per day work week, but often took a vacation day or a sick day so that he averaged closer to three days per week.  He said that this was often because he had been unable to sleep or was otherwise depressed or anxious and he took time off for that.  The examiner stated that a significant amount of work time per year was lost using vacation or sick days.  The Veteran denied homicidal ideation.  He was able to maintain his daily activities, and was oriented in all spheres.  He managed his own finances.  The Veteran felt that his short-term memory was worsening, stating that he was frequently forgetful.  Rate and flow of his speech were within normal limits.  He denied panic attacks, but did endorse depression, saying that he was most depressed when his son was living at home and acting out with drugs and alcohol.  He rated his depression on the day of the evaluation as a 6 out of 10.  He stated that the primary depressing factor in his life was his tinnitus and hearing difficulties.  When he went to Alcoholic Anonymous (AA) meetings, he had difficulty hearing, which frustrated him greatly.  He was also awakened four to five time per night because of the ringing in his ears.  He estimated that he only got four hours of sleep per night, and was tired frequently during the day.

In February 2009, medical records reflect a positive depression screening.

In November 2010, the Veteran testified in a Travel Board hearing regarding his psychiatric disability.  At the time, the Veteran stated that he does not sleep well, and sometimes feels like a nervous wreck.  He feels a lot of stress, and was very nervous and depressed.  He did not speak to the impact on his social life or employment in detail.  The Board notes that this hearing, before a Veterans Law Judge other than the undersigned, was conducted in connection with the claim for service connection for a psychiatric disability that was subsequently granted, a different issue than the one on appeal.  The requirement that the VLJ who conducts a hearing must participate in making the final determination on the claim is therefore not for application.  38 U.S.C.A. § 7107(c) (West 2014). 

In light of the above, the Board finds that the symptoms and overall impairment caused by the Veteran's psychiatric disability most nearly approximate the criteria for a 30 percent rating.  The Veteran experienced sleep disturbances and resulting daytime fatigue that caused irritability, but he was able to maintain productive social interactions, as well as work efficiency with only intermittent discrepancies.  He endorsed using sick and vacation days to reduce his work time, but did not report on the job difficulties.  The Veteran did not report extensive social consequences of his condition, and instead focused more on his role as a father in order to best help his son.  Therefore, the Board finds that the Veteran's symptoms between March 7, 2005 and July 13, 2011, are reflected more appropriately by a 30 percent rating, as this rating is meant to reflect occupational and social impairment due to symptoms such as depressed mood, chronic sleep impairment and anxiety. 

The preponderance of the evidence of record demonstrates that an initial rating greater than 30 percent is not warranted at any time between March 7, 2005 and July 13, 2011.  A higher evaluation of 50 percent requires evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  There is little evidence of occupational or social impairment with reduced reliability and productivity between March 7, 2005 and July 13.  The Veteran's mood was found to be stable and appropriate upon treatment.  His judgment and insight were fair to good, and his thought processes were linear and goal-directed.  He expressed concerns about stressors appropriately, and took time in counseling sessions to logically work through the problems, and recognized his short comings.  He did not disclose panic attacks, or memory impairment concerns.  The most significant factor impacting his occupational situation was the use of sick and vacation days due to his sleep impairment and depression.  However, the use of these days does not rise to the level of a 50 percent evaluation when all the other symptomatology and the overall level of impairment is taken into account.  

As the preponderance of the evidence of record does not reflect that the symptoms and overall impairment from the Veteran's psychiatric disability more nearly approximated occupational and social impairment with reduced reliability and productivity between March 7, 2005 and July 13, 2011, the benefit of the doubt doctrine is not for application and an initial rating higher than 30 percent rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

July 13, 2011 to November 5, 2014 

Between July 13, 2011 and November 5, 2014, the preponderance of the evidence of record indicates that a rating of 70 percent is warranted.

In a July 2011 VA examination, the Veteran attested to worsening symptomatology.  He stated that he struggled with anger, but that he was able to keep it in control with the exception of a physical altercation.  He was not involved in any romantic relationships, and stated that the last one was 24 years ago.  He said he would like a healthy relationship, but he struggled in that area, noting it to be a major issue in his life.  He had been sober 24 years at that point, and remarked again that his son suffered from similar abuse issues.  He endorsed symptoms of negativity, lack of motivation, lack of interest in sex, suicidal ideation, hopelessness, and a feeling of giving up.  With regard to motivation, he stated that on a day off he did not want to do anything but sleep, and stated that his mood gets very depressed.  He said that he could not get himself to plan a vacation or start the process of meeting someone romantically, and the root of that was that he was afraid of initiating these interactions.  He stated that his future looked bleak.  

The examiner noted that he was able to understand the outcome of behavior, and knew that he had a problem.  His continued sleep issues caused impairment in his daily activities, and he described dreams that the examiner believed might be night terrors.  The Veteran demonstrated some obsessive or ritualistic behavior as he became overly concerned with germs recently, and he engaged in checking behavior with regard to touching door handles.  The Veteran attested to homicidal and suicidal thoughts.  There was some impulse control along with episodes of violence.  He reported that he had trouble waiting for the right time with regard to dealing with people, stating that he almost never thought things through.  He had slight problems with household chores, but noted more issues with episodes of anger, particularly while driving.  He noted memory problems, including difficulty with examinations, as he was failed on multiple promotion examinations.  He also reported getting lost while driving, even when he was close to home.  Remote, recent, and immediate memory were mildly impaired.  The examiner noted decreased concentration and poor social interaction with respect to his occupational functioning.  He stated that he had significant difficulty with learning the streets in his area for his job, and would have to sit in the firetruck for one hour before driving in order to relearn the streets from a map.  This occurred every time he drove the truck.  His Global Assessment of Functioning (GAF) score was 57.

In light of the above, the Board finds that the Veteran is entitled to a 70 percent rating for this time period.  The Veteran experienced sleep disturbances and resulting daytime fatigue that caused irritability, which caused anger and impulse control issues, as well as multiple instances of suicidal and homicidal ideation.  He faced difficulty on the job as his memory became impaired, and he was not able to pass a number of promotion examinations due to concentration.  The Veteran also reported significant problems in seeking and maintaining romantic relationships, noting fear of initiating such interactions.  Therefore, the Board finds that the Veteran's symptoms between July 13, 2011 and October 15, 2013, are reflected more appropriately by a 70 percent rating, as this rating is meant to reflect occupational and social impairment with deficiencies in most areas. 

The preponderance of the record evidence demonstrates that a rating higher than 70 percent is not warranted at any time between July 13, 2011 and October 15, 2013.  A higher evaluation of 100 percent requires symptoms and overall level of impairment more nearly approximating total occupational and social impairment.  While there is evidence of occupational and social impairment with reduced reliability and productivity between July 13, 2011 and October 15, 2013, there were neither symptoms nor overall level of impairment that more nearly approximated the criteria for a 100 percent rating.  The Veteran did not report persistent delusions or hallucinations, nor was he in persistent danger of hurting himself or others as he had one or two episodes of violence, and otherwise was able to control those impulses.  The Veteran remained capable of performing the activities of daily living, and he did not suffer from such disorientation of time or place, or memory loss for names of close relatives, or his own name.  The Veteran was working and had some social interaction, including going to alcoholics anonymous meetings.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent between July 13, 2011 and November 5, 2014, is warranted for the Veteran's psychiatric disability.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 30 percent between March 7, 2005 and July 13, 2011 for the Veteran's psychiatric disability is denied.

Entitlement to a rating of 70 percent between July 13, 2011 and November 5, 2014, for the Veteran's psychiatric disability is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


